Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Goodman, J.), rendered June 10, 1997, convicting him of murder in the second degree (two counts), robbery in the first degree (two counts), robbery in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The hearing court properly denied suppression of the defendant’s statements to law enforcement officials. A reason*501able person, innocent of any crime, would not have believed that he was in custody at the time the statements were made (see, People v Yukl, 25 NY2d 585; People v Parsad, 243 AD2d 510).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Thompson, Altman and Friedmann, JJ., concur.